 



EXHIBIT 10.2
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
          This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of June 23, 2005, is by and between DHI
Mortgage Company, Ltd., a Texas limited partnership (the “Borrower”), and U.S.
Bank National Association, a national banking association (the “Agent” and a
“Lender”) and the other Lenders party hereto (collectively, the “Lenders”).
RECITALS
          1. The Lenders and the Borrower entered into an Amended and Restated
Credit Agreement dated as of April 9, 2004 as amended by a First Amendment to
Amended and Restated Credit Agreement dated as of September 22, 2004 and by a
Second Amendment to Amended and Restated Credit Agreement dated as of April 8,
2005 (as amended, the “Credit Agreement”); and
          2. The Borrower desires to increase the Aggregate Commitment Amount
under the Credit Agreement under the provisions of Section 10.11(d) and to make
other changes to certain provisions of the Credit Agreement and the Agent and
the Lenders have agreed to make such amendments, subject to the terms and
conditions set forth in this Amendment.
AGREEMENT
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:
          Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.
          Section 2. Amendments. The Credit Agreement is hereby amended as
follows:
     2.1 The following new definitions are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:
     “Uncovered Mortgage Loans” means Eligible Mortgage Loans that are in the
process of being bundled for sale with other similar Mortgage Loans, that are
secured by a second Mortgage on the property covered thereby (including HELOC
Mortgage Loans) or are Subprime Mortgage Loans, that are in each case not
covered by a Take-Out Commitment.
     “Uncovered Mortgage Loan Sublimit” means five percent (5%) of the Aggregate
Commitment Amounts.
     2.2 The following new Section 5.16 is added to the Credit Agreement:

 



--------------------------------------------------------------------------------



 



          Section 5.16 Closing Procedures. The Borrower will provide closing
instructions to each Closing Agent (as defined in the Amended and Restated
Pledge and Security Agreement) which (a) require, in connection with the
Mortgage Loans tablefunded by the Borrower, that (i) the Mortgage Note
evidencing each such Mortgage Loan shall be endorsed to the Borrower, (ii) the
assignment of the applicable Mortgage to the Borrower shall be recorded
simultaneously with but separate from the related Mortgage and (iii) the
Mortgage Note evidencing each such Mortgage Loan and other related loan
documents shall be delivered to the Borrower promptly upon the closing of such
Mortgage Loan, and (b) in the case of Mortgage Loans funded by a wire transfer
of funds in accordance with Section 4.01(b)(i) of the Amended and Restated
Pledge and Security Agreement, contain a statement substantially in the form set
forth in Exhibit G. The Borrower shall review for accuracy and completeness each
Mortgage Note, Mortgage, assignment and other document evidencing or securing
each Mortgage Loan originated or purchased by the Borrower.
     2.3 Schedule 1 to the Credit Agreement is deleted and Schedule 1 attached
hereto is inserted in its place as Schedule 1 to the Credit Agreement.
     2.4 Schedule 5 to the Credit Agreement is deleted and Schedule 5 attached
hereto is inserted in its place as Schedule 5 to the Credit Agreement.
     2.5 Exhibit C to the Credit Agreement is deleted and Exhibit C hereto is
inserted in its place as Exhibit C to the Credit Agreement.
     2.6 Exhibit G hereto is added to the Credit Agreement as Exhibit G.
          Section 3. Effectiveness of Amendments. The amendments contained in
this Amendment shall become effective on June 23, 2005 once executed by the
Borrower and the Lenders and once the Agent has received the following:
               (a) This Amendment and a Note in the principal amount of each
Lender’s Commitment Amount from the Borrower to the each such Lender
substantially in the form of Exhibit A to the Credit Agreement (together with
this Amendment, the “Amendment Documents”);
               (b) A copy of the resolutions of the Board of Directors of the
General Partner of the Borrower authorizing the execution, delivery and
performance of this Amendment and the Notes certified as true and accurate by
its Secretary or Assistant Secretary, along with a certification by such
Secretary or Assistant Secretary (i) certifying that there has been no amendment
to the Certificate of Limited Partnership or limited partnership agreement of
the Borrower since true and accurate copies of the same were delivered to the
Lender with a certificate of the Secretary of the Borrower dated April 9, 2004
(or, in the alternative, certifying copies of amendments to the same), and
(ii) identifying each officer of the general partner of the Borrower authorized
to execute this Amendment, the Notes and any other instrument or agreement
executed by the Borrower in connection with this Amendment, and certifying as to
specimens of such officer’s signature and such officer’s incumbency in such
offices as such

 



--------------------------------------------------------------------------------



 



officer holds; and
               (c) The Borrower shall have satisfied such other conditions as
specified by the Agent, including payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Credit Agreement and the Amendment Documents.
          Section 4. Representations, Warranties, Authority, No Adverse Claim.
     4.1 Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Default or Event
of Default under the Credit Agreement as amended by this Amendment on such date
which has not been waived by the Lenders.
     4.2 Authority, No Conflict, No Consent Required. The Borrower represents
and warrants that the Borrower has the power and legal right and authority to
enter into this Amendment and has duly authorized as appropriate the execution
and delivery of this Amendment and other agreements and documents executed and
delivered by the Borrower in connection herewith by proper partnership action,
and none of the Amendment Documents nor the agreements contained herein or
therein contravenes or constitutes a default under any agreement, instrument or
indenture to which the Borrower is a party or a signatory or a provision of the
Borrower’s partnership agreement or any other agreement or requirement of law,
or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to the Borrower or any of its property
except, if any, in favor of the Lenders. The Borrower represents and warrants
that no consent, approval or authorization of or registration or declaration
with any Person, including but not limited to any governmental authority, is
required in connection with the execution and delivery by the Borrower of the
Amendment Documents or other agreements and documents executed and delivered by
the Borrower in connection therewith or the performance of obligations of the
Borrower therein described, except for those which the Borrower has obtained or
provided and as to which the Borrower has delivered certified copies of
documents evidencing each such action to the Lenders.
     4.3 No Adverse Claim. The Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.
          Section 5. Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest. The Agent on behalf of the Lenders and the
Borrower each acknowledge and affirm that the Credit Agreement, as hereby
amended, is hereby ratified and confirmed in all respects and all terms,
conditions and provisions of the Credit Agreement, except as amended by this
Amendment, shall remain unmodified and in full force and effect. All

 



--------------------------------------------------------------------------------



 



references in any document or instrument to the Credit Agreement are hereby
amended and shall refer to the Credit Agreement as amended by this Amendment.
The Borrower confirms to the Lenders that the Obligations are and continue to be
secured by the security interest granted by the Borrower in favor of the Lenders
under the Security Agreement, and all of the terms, conditions, provisions,
agreements, requirements, promises, obligations, duties, covenants and
representations of the Borrower under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Credit Agreement are incorporated herein by reference and are hereby ratified
and affirmed in all respects by the Borrower.
          Section 6. Merger and Integration, Superseding Effect. This Amendment,
from and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.
          Section 7. Severability. Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto in such jurisdiction, or affecting the effectiveness, validity
or enforceability of such provision in any other jurisdiction.
          Section 8. Successors. The Amendment Documents shall be binding upon
the Borrower and the Lenders and their respective successors and assigns, and
shall inure to the benefit of the Borrower and the Lenders and the successors
and assigns of the Lenders.
          Section 9. Legal Expenses. The Borrower agrees to pay or reimburse the
Agent, upon execution of this Amendment, for all reasonable out-of-pocket
expenses paid or incurred by the Agent, including filing and recording costs and
fees, charges and disbursements of outside counsel to the Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Agent in certain matters) and/or the
allocated costs of in-house counsel incurred from time to time, in connection
with the Credit Agreement, including in connection with the negotiation,
preparation, execution, collection and enforcement of the Amendment Documents
and all other documents negotiated, prepared and executed in connection with the
Amendment Documents, and in enforcing the obligations of the Borrower under the
Amendment Documents, and to pay and save the Agent harmless from all liability
for, any stamp or other taxes which may be payable with respect to the execution
or delivery of the Amendment Documents, which obligations of the Borrower shall
survive any termination of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          Section 10. Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.
          Section 11. Counterparts. The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.
          Section 12. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO
CONFLICT OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date and year first above written.

     
BORROWER:
   
 
   
 
  DHI MORTGAGE COMPANY, LTD.
 
  By: DHI Mortgage Company GP, Inc.
 
  Its: General Partner
 
   
 
  By: /s/ Mark C. Winter
 
   
 
  Title: CFO/EVP

STATE OF TEXAS
COUNTY OF TRAVIS
On this the 22 day of June, 2005, personally appeared Mark C. Winter, as CFO/EVP
of DHI Mortgage Company, GP, Inc., a Delaware corporation, as general partner of
DHI Mortgage Company , Ltd., a Texas limited partnership (the “Company”), and
before me executed this Second Amendment to Amended and Restated Credit
Agreement, on behalf of the Company.
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

     
 
  /s/ Melody A. Hansen
 
   
 
  Signature of Notary Public, State of Texas
 
  (Print, Type or Stamp Commissioned Name of Notary Public)
 
  Personally known___; OR Produced Identification___
 
  Type of ID produced____________
 
   
 
                 (NOTARIAL SEAL)

 



--------------------------------------------------------------------------------



 



             
AGENT & LENDER:
           
 
                U.S. BANK NATIONAL ASSOCIATION
 
           
 
  By:   /s/ Kathleen Connor    
 
           
 
           Kathleen Connor
     Vice President    

(USB Signature Page Third Amendment)

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK    
 
           
 
  By:   /s/ Robert W. Marr    
 
           
 
      Robert W. Marr    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK OF KENTUCKY
 
           
 
  By:   /s/ Jerry W. Johnson    
 
                Name: Jerry W. Johnson         Title: Executive Vice President  
 

 



--------------------------------------------------------------------------------



 



                  COLONIAL BANK, N.A.    
 
           
 
  By:   /s/ Amy Nunneley    
 
           
 
      Amy Nunneley
Senior Vice President    

STATE OF ALABAMA
COUNTY OF JEFFERSON



On this the 22 day of June, 2005, personally appeared Amy J. Nunneley, as Senior
Vice Pres. of Colonial Bank, N.A., an Alabama corporation (the “Bank”), and
before me executed this Amended and Restated Credit Agreement, on behalf of the
Bank.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

     
 
  /s/ Mary Katherine Jackson
 
   
 
  Signature of Notary Public, State of Alabama
 
   
 
  Mary Katherine Jackson
 
   
 
  (Print, Type or Stamp Commissioned Name of Notary Public)
 
   
 
  Personally known X; OR Produced Identification___
 
  Type of ID produced__________________
 
   
 
  (NOTARIAL SEAL)

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Carolyn Warren    
 
           
 
      Carolyn Warren
Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS    
 
           
 
  By:   /s/ Jeff Tebeaux    
 
           
 
      Jeff Tebeaux    
 
      Vice President    
 
           
 
  By:   /s/ Henry Setina    
 
           
 
      Henry Setina    
 
      Director    

 



--------------------------------------------------------------------------------



 



                  WASHINGTON MUTUAL BANK, FA    
 
           
 
  By:   /s/ Cyndi R. Lopez    
 
           
 
      Cyndi R. Lopez    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK    
 
           
 
  By:   /s/ Cynthia E. Crites    
 
           
 
      Cynthia E. Crites    
 
      Senior Vice President    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
ELIGIBLE MORTGAGE LOAN
     “Eligible Mortgage Loan” means a Mortgage Loan with respect to which each
of the following statements is accurate and complete (and the Borrowers by
including such Mortgage Loan in any computation of the Borrowing Base shall be
deemed to so represent to Agent and Lenders at and as of the date of such
computation):
     (i) Such Mortgage Loan is a binding and valid obligation of the Obligor
thereon, in full force and effect and enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar terms affecting creditor’s rights in general and
by general principles of equity;
     (ii) Such Mortgage Loan is genuine in all respects as appearing on its face
and as represented in the books and records of the Borrowers, and all
information set forth therein is true and correct;
     (iii) To the best knowledge of the Borrowers, such Mortgage Loan is free of
any default (other than as permitted by subparagraph (iv) below) of any party
thereto (including the Borrowers), counterclaims, offsets and defenses,
including the defense of usury, and from any rescission, cancellation or
avoidance, and all right thereof, whether by operation of law or otherwise;
     (iv) No payment under such Mortgage Loan is more than thirty (30) days past
due the payment due date set forth in the underlying Mortgage Note and Mortgage;
     (v) Such Mortgage Loan contains the entire agreement of the parties thereto
with respect to the subject matter thereof, has not been modified or amended in
any respect not expressed in writing therein and is free of concessions or
understandings with the Obligor thereon of any kind not expressed in writing
therein;
     (vi) Such Mortgage Loan is in all respects in accordance with all
Requirements of Law applicable thereto, including, without limitation, the
federal Consumer Credit Protection Act and the regulations promulgated
thereunder and all applicable usury laws and restrictions, and all notices,
disclosures and other statements or information required by law or regulation to
be given, and any other act required by law or regulation to be performed, in
connection with such Mortgage Loan have been given and performed as required;
     (vii) All advance payments and other deposits on such Mortgage Loan have
been paid in cash, and no part of said sums has been loaned, directly or
indirectly, by the Borrowers to the Obligor, and, other than as disclosed to
Agent in writing, there have been no prepayments;

 



--------------------------------------------------------------------------------



 



     (viii) Such Mortgage Loan was originated, purchased by the Borrowers or
converted from a variable rate Mortgage Loan to a fixed rate Mortgage Loan,
whichever is latest not more than ninety (90) days prior to the inclusion of
such Mortgage Loan in any computation of the Borrowing Base and matures within
30 years after such date of origination;
     (ix) At all times such Mortgage Loan will be free and clear of all Liens,
except in favor of Agent for the benefit of Lenders and any other Lien which has
been disclosed to Agent in writing and is permitted hereunder;
     (x) The Property covered by such Mortgage Loan is insured against loss or
damage by fire and all other hazards normally included within standard extended
coverage in accordance with the provisions of such Mortgage Loan with the
Borrowers named as a loss payee thereon;
     (xi) The Required Mortgage Documents have been delivered to Agent prior to
the inclusion of such Mortgage Loan in any computation of the Borrowing Base or,
if such items have not been delivered to Agent on or prior to the date such
Mortgage Loan is first included in any computation of the Borrowing Base,
(1) the Borrower has agreed to pledge and deliver all Required Mortgage
Documents pursuant to an Agreement to Pledge delivered to Agent prior to such
inclusion, and (2) the Collateral Value of such Mortgage Loan when added to the
Collateral Value of all other Mortgage Loans for which Agent has not received
the Required Mortgage Documents does not exceed the Wet Warehousing Sublimit,
provided that, all Required Documents with respect to such Mortgage Loan shall
be delivered to Agent within seven (7) Business Days after the date of the
borrowing request with respect thereto and all other documents requested by
Agent pursuant to Section 4.02 of the Security Agreement shall be delivered to
Agent within five Business Days after such request.
     (xii) If such Mortgage Loan is included in the Borrowing Base and has been
withdrawn from the possession of Agent on terms and subject to conditions set
forth in the Security Agreement:
     (1) If such Mortgage Loan was withdrawn by the Borrowers for purposes of
correcting clerical or other non-substantive documentation problems, the
promissory note and other documents relating to such Mortgage Loan are returned
to Agent within nineteen (19) calendar days from the date of withdrawal; and the
Collateral Value of such Mortgage Loan when added to the Collateral Value of
other Mortgage Loans which have been similarly released to the Borrowers and
have not been returned does not exceed $5,000,000;
     (2) If such Mortgage Loan was shipped by Agent directly to a permanent
investor for purchase or to a custodian for the formation of a pool, the full
purchase price therefor has been received by Agent (or such Mortgage Loan has
been returned to Agent) within forty-five (45) days (seventy-five (75) days in
the case if such Mortgage Loan is a housing bond program) from the date of
shipment by Agent.

 



--------------------------------------------------------------------------------



 



     (xiii) If such Mortgage Loan is a Jumbo Mortgage Loan, the Collateral Value
of such Mortgage Loan when added to the Collateral Value of all other Jumbo
Mortgage Loans does not exceed the Jumbo Sublimit.
     (xiv) If such Mortgage Loan is a Nonconforming Mortgage Loan, the
Collateral Value of such Mortgage Loan when added to the Collateral Value of all
the Nonconforming Mortgage Loans does not exceed the Nonconforming Sublimit;
     (xv) If such Mortgage Loan is a HELOC Mortgage Loan, the Collateral Value
of such Mortgage Loan when added to the Collateral Value of all other HELOC
Mortgage Loans does not exceed the HELOC Mortgage Loan Sublimit.
     (xvi) If such Mortgage Loan is an Aged Loan, the Collateral Value of such
Mortgage Loan when added to the Collateral Value of all Mortgage Loans that are
Aged Loans does not exceed the Aged Loan Sublimit;
     (xvii) If such Mortgage Loan is an Uncovered Mortgage Loan, the Collateral
Value of such Mortgage Loan when added to the Collateral Value of all Mortgage
Loans that are Uncovered Mortgage Loans does not exceed the Uncovered Mortgage
Loan Sublimit;
     (xviii) Such Mortgage Loan has not been included in the Borrowing Base for
more than (A) thirty (30) days, if such Mortgage Loan is an Uncovered Mortgage
Loan, (B) ninety (90) days, if such Mortgage Loan is a Nonconforming Mortgage
Loan or a HELOC Mortgage Loan (excluding HELOC Mortgage Loans that are Uncovered
Mortgage Loans), (C) one hundred twenty (120) days, if such Mortgage Loan is a
Jumbo Mortgage Loan, (D) one hundred twenty (120) days, if such Mortgage Loan is
a Conforming Mortgage Loan, Conforming Non-Agency Mortgage Loan or (E) three
hundred sixty (360) days, if such Mortgage Loan is an Aged Loan;
     (xviii) Unless such Mortgage Loan is an Uncovered Mortgage Loan, such
Mortgage Loan is covered by a Take-Out Commitment which is in full force and
effect, and the Borrowers and such Mortgage Loan are in full compliance
therewith;
     (xix) Such Mortgage Loan is secured by a first or second Mortgage on
Property consisting of a completed one-to-four unit single family residence
which is not used for commercial purposes and which is not a construction loan;
and
     (xx) The face amount of the Mortgage Note underlying such Mortgage Loan
does not exceed $1,000,000.
     Agent may, in its discretion, waive one or more of the foregoing
eligibility requirements with respect to any Mortgage Loan, provided that the
aggregate Collateral Value of all Mortgage Loans with respect to which such
eligibility requirements have been waived shall not at any time exceed
$3,000,000.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
COMMITMENT AMOUNTS AND PERCENTAGE SHARES
From June 23, 2005 to October 31, 2005

                      Commitment   Percentage     Amount   Share
U.S. Bank National Association
       
Comerica Bank
       
National City Bank of Kentucky
       
Colonial Bank, N.A.
       
Bank of America, N.A.
       
BNP Paribas
       
Washington Mutual Bank, FA
       
JPMorgan Chase Bank
       
 
               
TOTAL
  $ 450,000,000       100 %

From and after October 31, 2005

                      Commitment   Percentage     Amount   Share
U.S. Bank National Association
       
Comerica Bank
       
National City Bank of Kentucky
       
Colonial Bank, N.A.
       
Bank of America, N.A.
       
BNP Paribas
       
Washington Mutual Bank, FA
       
JPMorgan Chase Bank
       
 
               
TOTAL
  $ 300,000,000       100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO
CREDIT AGREEMENT
FORM OF
BORROWING BASE CERTIFICATE
[On the Company’s Letterhead]
U.S. Bank National Association, as Agent
800 Nicollet Mall
Minneapolis, Minnesota 55402
Attention: Mortgage Banking Services Division BC-MN-HO3B
Ladies and Gentlemen:
          We submit this certificate to you in accordance with the terms of the
Amended and Restated Credit Agreement dated as of April 9, 2004 (as amended and
as the same may be amended, supplemented or restated from time to time, the
“Credit Agreement”) between DHI Mortgage Company, Ltd., the lenders party
thereto (the “Lenders”) and U.S. Bank National Association, as Agent for the
Lenders (in such capacity, the “Agent”). Each capitalized term used herein and
not defined herein has the same meaning ascribed to such term in the Credit
Agreement or the Security Agreement.
          The undersigned hereby certifies the following as of the close of
business on ___, ___the Borrowing Base was calculated as follows:
Collateral Value

                                          (a)   Pledged Mortgage Loan          
      $      
 
                                   
 
                                   
 
          Conforming Mortgage Loans     $                  
 
                                   
 
                                   
 
          Conforming Non-Agency Loans     $                  
 
                                   
 
                                   
 
          Nonconforming Mortgage Loans     $                  
 
                                   
 
                                   
 
          Jumbo Mortgage Loans     $                  
 
                                   
 
                                   
 
          HELOC Mortgage Loans     $                  
 
                                   
 
                                   
 
          Aged Loans     $                  
 
                                   
 
                                   
 
          Uncovered Mortgage Loans     $                  
 
                                   

               Less:

 



--------------------------------------------------------------------------------



 



                                  (b)   Pledged Mortgage Loans with No          
                  Collateral Value (i.e., not                            
Eligible Mortgage Loans)                 $      
 
                               
 
                               
 
      Conforming Mortgage Loans and Jumbo Mortgage Loans — 120 days or more
since origination or acquisition;                        
 
                               
 
      Jumbo Mortgage Loans — 120 days or more since origination or acquisition
$___                        
 
                               
 
      Nonconforming Mortgage Loans — 90 days or more since origination or
acquisition $___                        
 
                               
 
      HELOC Mortgage Loans-90 days or more since origination or acquisition $___
                       
 
                               
 
      Pledged more than 90 days     $                  
 
                               
 
                               
 
      Promissory Note and/or Collateral Documents                        
 
      not returned or purchased by an Investor                        
 
                               
 
      (90/120/360 days for Aged Loans)     $                  
 
                 
 
  (less than 120 days)
 
            $                  
 
                 
 
  (from 120 to 360 days)
 
                               
 
      Uncovered Mortgage Loans-30 days or                        
 
      more since origination or acquisition $___                        
 
                               
 
      Collateral Document not returned (19 days)     $                  
 
                               
 
                               
 
      In default (one full reporting period) Requested documents not delivered
(5 Business Days) $___     $                  
 
                               
 
                               
 
      Promissory Note and/or Collateral Documents not delivered (wet funding
loans; 7 Business Days) $___                        
 
                               
 
      Wet funding loans in excess of sublimit     $                  
 
                               
 
                               
 
      Wet funding loans not closed     $                  
 
                               
 
                               
 
      Jumbo Mortgage Loans in excess                        
 
      of applicable sublimit $___                        

 



--------------------------------------------------------------------------------



 



                     
 
  Nonconforming Mortgage Loans in excess of applicable sublimit $___            
   
 
                   
 
  HELOC Mortgage Loans in excess of applicable sublimit $___                
 
                   
 
  Aged Loans in excess of Aged Loan Sublimit $___                
 
                   
 
  Uncovered Mortgage Loans in excess of applicable sublimit $___                
 
                   
 
  Not marketable     $          
 
                   
 
                   
 
  Agent does not have perfected, first priority security interest     $        
 
 
                   
 
                   
 
  Other ineligible     $          
 
                   

                         
 
  (c)   Eligible Mortgage Loans ((a) — (b))     $          
 
                       
 
                       
 
  (d)   2% of (c)     $          
 
                       
 
                       
 
  (e)   5% of loans included in Aged Loan Sublimit and included in Borrowing
Base more than 120 days     $          
 
                       
 
                       
 
  (f)   Total Collateral Value (Borrowing Base)((c) minus (d)) minus (e)     $  
       
 
                       

     Attached hereto is a schedule of the “Pledged Mortgage Loans” (as defined
in the Security Agreement) that have no Collateral Value at the date hereof.

         
Dated: ___, 20___
       
 
            DHI MORTGAGE COMPANY, LTD.
 
       
 
  By    
 
       
 
  Its    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT G TO Third Amendment
and to Credit Agreement
Statement to be included in Closing Instructions
to Closing Agents for Wet Funded Loans
     “You are hereby notified that U.S. Bank National Association (the “Bank”)
as agent for various lenders, has a security interest in the deed of trust or
mortgage note, the deed of trust or mortgage and all other supporting documents
for the above-referenced loan. Unless the Bank otherwise instructs you, (i) if
the mortgage loan is not funded within two (2) business days after your receipt
of funds from the Bank, said funds are to be returned by you to: U.S. Bank
National Association, Minneapolis, Minnesota, ABA No. 091000022 for credit to
our Funding and Settlement Account No. 104756234365, and (ii) all loan documents
are to be returned to us by the second business day after settlement.

 